Citation Nr: 1601236	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a back disability.

3.  Entitlement to service connection for a right arm disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  His awards and decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran testified before a Veterans Law Judge in a September 2010 hearing and such hearing transcript is associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in a September 2012 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  The Veteran has not indicated that he would like another hearing. As such, the Board may proceed on the appeal.

This case was originally before the Board in February 2011 when a previously denied service connection claim for a back disability was reopened.  The Veteran's remaining claims were remanded for further development.  The case was once again before the Board in July 2014 when the above listed issues on appeal were remanded for further development.  An additional service connection claim for a right shoulder disability was also remanded at that time for further development. 

In March 2015, the RO in Chicago, Illinois granted service connection for a right shoulder strain.  Thus this issue is no longer in appellate status.  

Additional development was completed with respect to the Veteran's service connection claims for a back disability, bilateral carpal tunnel syndrome and a right arm disability.  The RO issued a supplemental statement of the case in March 2015 and the appeal is once again before the Board.

The Board notes that the Veteran's representative raised a claim for a total disability rating based on individual unemployability (TDIU) in a December 2015 Informal Hearing Presentation.  The Board notes however, that the Veteran is already receiving TDIU (a total 100 percent rating) since April 2009.  As such, a claim will not be referred at this time. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

A chronic back disability, bilateral carpal tunnel syndrome, and right arm disability were not shown during active duty.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's back disability, bilateral carpal tunnel syndrome, and right arm disability and his active service.


CONCLUSION OF LAW

A back disability, bilateral carpal tunnel syndrome, and a right arm disability were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110  (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he has a back disability, bilateral carpal tunnel syndrome, and a right arm disability that are related to an in-service fall.  The Board notes that the Veteran is already service-connected for peripheral neuropathy of the right and left upper extremities associated with diabetes mellitus, and a right shoulder strain, the Veteran now claims separate disabilities of carpal tunnel syndrome and a right arm disability.

He has additionally attributed his bilateral carpal tunnel syndrome and right arm disability to his back disability. 

The Veteran's service treatment records are silent for complaints of, treatment for, or a diagnosis of low back, wrist, or right arm disorder, save that he underwent an X-ray examination of the left hand in June 1971 for probable fracture and results of such were negative.  Providing factual evidence against his claims is his January 1973 separation examination which reflects a normal clinical evaluation of his upper extremities, spine and other musculoskeletal.  Moreover, carpal tunnel syndrome was not noted.  

The Veteran himself denied experiencing recurrent back pain, neuritis, paralysis, or swollen or painful joints in a report of medical history completed at that time. 

Next, post-service evidence does not reflect complaints of back problems, bilateral carpal tunnel syndrome or a right arm disability for many years following separation from service.  A review of the post-service medical evidence of record shows that at the time of a January 1992 VA examination, the Veteran reported low back pain for one year, indicating onset of back pain around 1991.  A July 1991 VA X-ray confirms that the Veteran was experiencing back problems in 1991.  In a July 1994 statement, one of his private treatment providers reported that the Veteran reported right arm numbness since 1971.  VA treatment records first reflect a diagnosis of carpal tunnel syndrome in 2005.  With respect to his right arm claim, an August 2014 VA examination diagnosed the Veteran with a right elbow strain and noted that it began in 2001.  The Veteran is again reminded that he is already service-connected for peripheral neuropathy of the right upper extremity and for his right shoulder, his claim currently on appeal is with respect to a right arm disability separate from his already service-connected disabilities of the right arm.  The evidence tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis for any of his claimed disabilities.  

The Veteran's reported history of continued back, carpal tunnel syndrome and right arm symptomatology (separate from right peripheral neuropathy and a right shoulder disability) since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his back until 1991, his carpal tunnel until 2005 and a right arm disability (separate from right peripheral neuropathy and a right shoulder disability) since 2001.  Significantly, when the Veteran first sought treatment for his back issues in 1992 he reported that he had begun experiencing back pain one year prior.  

Moreover, the evidence does not show a diagnosis of carpal tunnel syndrome until 2005 and a right elbow strain until 2001, despite treatment for other disabilities prior to that date.   

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence (in this case, the Veteran's own statements) that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for several decades after service.  This long period without problems weighs against the claims.

In this regard, it is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against these claims.  The Board finds it significant that the Veteran self-reported in a 1992 treatment record that his back pain had only started one year prior.  The Veteran did not report having experienced problems with his back continuously since service. 

Moreover, with respect to his claims for carpal tunnel syndrome and a right arm disability, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing claims for these disabilities for several decades following separation from service.  Although he filed a service connection claim for a back disability in March 1992 (clearly indicating that the Veteran did know how to file a claim); it was not until 2004 that he initially filed claims for his carpal tunnel and right arm disabilities.   

The fact that the Veteran was aware of the VA benefits system, but did not file claims for disability benefits for his carpal tunnel and right arm disabilities at that time, weighs heavily against his accuracy.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  While the Board can understand having carpal tunnel and a right arm problems after service and not seeking treatment until many years after service, this set of facts provides evidence against his claims.  

The value of the Veteran's assertions (regarding the limited question of whether he has had a problem with these disabilities since service) are additionally diminished, given that there is clinical evidence indicating that his back, upper extremities and neurological systems were normal at the time he left service.  

Accordingly, the Board finds the statements from the Veteran and his family asserting continuity of symptomatology of back, carpal tunnel, and a right arm problem since service lack accuracy and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran or the statements of his family. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of back, carpal tunnel and right arm problems are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that his back, carpal tunnel and right arm problems that the Veteran has today are connected to service, to include an in-service fall.   

In this regard, the Board has considered carefully the issue of whether the injury in service many years later caused the problems at issue, notwithstanding the fact that the problems did not materialized until many years after service. 

At an August 2014 VA examination the Veteran was diagnosed with degenerative arthritis of the spine and degenerative disc disease of the lumbosacral spine.  After reviewing the Veteran's claims file and performing an examination the August 2014 VA examiner opined that the Veteran's disability was less likely than not incurred in service.  He rationalized that there was no imaging of the lumbar spine done in service.  He noted that the Veteran first complained of back pain in 1991 when an X-ray of the spine showed minimal disc narrowing at L5/S1.  The VA examiner stated that there is no evidence of arthritis a year after discharge from service and that there is now degenerative disc disease is related to his work as a janitor and the aging process.  This clear medical opinion provides evidence against this claim.

The Veteran was additionally afforded an August 2014 peripheral nerves VA examination.  He was diagnosed with bilateral carpal tunnel syndrome.  The VA examiner opined that it was less likely as not that the Veteran's carpal tunnel syndrome was incurred in service.  He rationalized that there were no symptoms in his hands for 30 years after discharge from service which denies a nexus to service.  The Veteran was also afforded an August 2014 elbow and forearm conditions VA examination. He was diagnosed with a right elbow strain.  The VA examiner opined that it was less likely as not that a right elbow disorder was incurred in service.  He noted that the Veteran's right elbow disorder had started in 2001, 30 years after discharge from service and thereby denied nexus to service.

In light of the service treatment records and the Veteran's alleged in-service fall, the Board has carefully considered these issues.  However, the Board finds that the August 2014 VA opinions are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has a back disability, carpal tunnel syndrome, and right arm disability (separate from peripheral neuropathy or a right shoulder disability) related to his active service, as a lay person he is not competent to relate any current diagnoses of a back disability, carpal tunnel syndrome or right arm disability, to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinions are outweighed by the medical opinions of the August 2014 VA examiner.

In sum, the evidence does not demonstrate a diagnosis of current back disability, carpal tunnel syndrome or a right arm disability associated with an in-service injury many years ago.  The August 2014 VA examiner has competently opined that any back, carpal tunnel or right arm disabilities the Veteran has today are less likely than not related to service .  There are no competent medical opinions of record to the contrary.

The Board notes that the Veteran is additionally seeking entitlement to service connection for carpal tunnel syndrome and a right arm disability, claimed as secondary to a back disability.  As the Board is denying service connection for a back disability above, his secondary service connection claims for bilateral carpal tunnel syndrome and a right arm disability, must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in May 2005 and September 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  The Board acknowledges that the Veteran was not provided with specific Dingess requirements, with respect to his claims, nevertheless as his claims are being denied information regarding a disability rating and effective date is not pertinent. As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and available private treatment records have been obtained.  Records from the Social Security Administration (SSA) have also been obtained and associated with the Veteran's claims file.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded examinations for his claims in August 2014 (as the Board determined that earlier examinations and opinions obtained with respect to the pending claims were not adequate).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2014 VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claims has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in February 2011 and July 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Discussion of the Veteran's September 2010 Veterans Law Judge (VLJ) hearing is also necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during these hearings.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

Service connection for a back disability is denied.

Service connection for bilateral carpal tunnel syndrome, to include as secondary to a back disability, is denied.

Service connection for a right arm disability, to include as secondary to a low back disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


